People v Perez (2019 NY Slip Op 00470)





People v Perez


2019 NY Slip Op 00470


Decided on January 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
BETSY BARROS
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2014-02084
 (Ind. No. 6432/12)

[*1]The People of the State of New York, respondent,
vJulio Perez, appellant.


Paul Skip Laisure, New York, NY (Patricia Pazner of counsel), for appellant, and appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jean M. Joyce, and Kenneth Blake of counsel; Kyle Knox on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (James P. Sullivan, J.), rendered February 20, 2014, convicting him of assault in the first degree (two counts) and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
On July 22, 2012, the defendant, while in the presence of three children, allegedly stabbed both the mother of his child and the mother's former boyfriend. The defendant was indicted, inter alia, on two counts of attempted murder in the second degree, two counts of assault in the first degree, and three counts of endangering the welfare of a child. Following a jury trial, the defendant was convicted of two counts of assault in the first degree and three counts of endangering the welfare of a child.
The defendant argues on appeal that the evidence was legally insufficient to support the convictions of assault in the first degree. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt of two counts of assault in the first degree beyond a reasonable doubt (see CPL 470.15[2][b]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342, 348), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear their testimony, and observe demeanor (see People v Mateo, 2 NY3d 383). Upon reviewing the record here, we are satisfied that the verdict of guilt as to those counts was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contentions in his pro se supplemental brief regarding pretrial hearings and his arrest are unpreserved for appellate review and, in any event, without merit. The defendant's remaining contentions, raised in his pro se supplemental brief, are also without merit.
DILLON, J.P., BARROS, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court